FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALS January 8, 2010
                                                               Elisabeth A. Shumaker
                                TENTH CIRCUIT                      Clerk of Court




UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
                                                        No. 09-7095
                                                     (E.D. Oklahoma)
       v.
                                            (D.C. Nos. 6:09-CV-00181-JHP and
                                                  6:07-CR-00010-JHP-1)
ERIC NELSON BERTRAM,

             Defendant - Appellant.



                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      Petitioner, Eric Nelson Bertram, seeks a certificate of appealability

(“COA”) so he can appeal the district court’s denial of the motion to vacate, set

aside, or correct sentence he brought pursuant to 28 U.S.C. § 2255. See 28 U.S.C.

§ 2253(c)(1)(B) (providing a movant may not appeal the denial of a § 2255

motion unless he first obtains a COA). In 2005, Bertram was convicted by a jury

of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

He filed a direct appeal, challenging the denial of a motion to suppress and the
admission of evidence. United States v. Bertram, 307 F. App’x 214, 215 (10th

Cir. 2009). This court affirmed his conviction and sentence. Id. at 218.

      Bertram filed the instant § 2255 motion on May 11, 2009, asserting sixteen

separate claims for relief. The district court denied Bertram’s motion. Bertram

seeks a COA on the following five claims: (1) his counsel provided ineffective

assistance at the competency hearing, (2) the jury selection process was

unconstitutional, (3) handcuffing him during the suppression hearing violated his

due process rights, (4) his Sixth Amendment rights were violated at sentencing

because his attorney was not present, and (5) the district court erred by allowing

the Government to introduce uncertified copies of his prior convictions. The

district court denied the first claim on the merits, concluding Bertram failed to

satisfy the two-part test set out in Strickland v. Washington, 466 U.S. 668, 688-89

(1984). The fifth claim was previously adjudicated on direct appeal and, thus,

could not be reasserted in the § 2255 motion. See United States v. Prichard, 875

F.2d 789, 791 (10th Cir. 1989). The remaining three claims were all procedurally

barred because they were not raised on direct appeal and Bertram was unable to

show cause and prejudice for the default or demonstrate that a fundamental

miscarriage of justice would result if the claims were not considered. See

Coleman v. Thompson, 501 U.S. 722, 750 (1991).

      This court cannot grant Bertram a COA unless he can demonstrate “that

reasonable jurists could debate whether (or, for that matter, agree that) the

                                         -2-
petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted); see also id. at 484-85

(holding that when a district court dismisses a habeas petition on procedural

grounds, a petitioner is entitled to a COA only if he shows both that reasonable

jurists would find it debatable whether he had stated a valid constitutional claim

and debatable whether the district court’s procedural ruling was correct). In

evaluating whether Bertram has carried his burden, this court undertakes “a

preliminary, though not definitive, consideration of the [legal] framework”

applicable to each of his claims. Miller-El v. Cockrell, 537 U.S. 322, 338 (2003).

Bertram is not required to demonstrate his appeal will succeed to be entitled to a

COA. He must, however, “prove something more than the absence of frivolity or

the existence of mere good faith.” Id. (quotations omitted).

      This court has reviewed Bertram’s appellate brief and application for COA,

the district court’s order, and the entire record on appeal pursuant to the

framework set out by the Supreme Court and concludes Bertram is not entitled to

a COA. The district court’s resolution of Bertram’s claims is not reasonably

subject to debate and the claims are not adequate to deserve further proceedings.




                                          -3-
Accordingly, Bertram has not “made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). This court denies his request for a

COA and dismisses this appeal.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




                                        -4-